Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group III (claims 22, 26 and 42) in the reply filed on 07/01/2022 is acknowledged.
3.	Claims 23-25 and 27-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2022.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 22, 26 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayha et al (WO 01/31319).
Bayha et al discloses a motor vehicle comprising a display device (1) including at least one display means comprising at least one lighting means (3a, 3b) for irradiating at least one element (2) that is at least partially transparent at least for light of a specific wavelength (see figures 1 and 2); and at least one moisture detection apparatus comprising at least one sensor device (10), the moisture detection apparatus being designed to at least partially detect light emitted by the display means and light reflected by moisture that is present on at least a portion of the element (see Fig. 1), and wherein the moisture detection apparatus is able to detect a portion of a spectrum that the display means is not emitting (the light spectrum reflected by the humidity drop). Note figures 1 and 2 along with the associated description thereof.
6.	Claim(s) 22, 26 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuhei (EP 0919443).
Shuhei discloses a motor vehicle comprising a display device (1) for an exterior mirror of a motor vehicle (see Fig. 1) comprising at least one display means (7, 11, 12, 13, 14) comprising at least one lighting means (7, 11) for irradiating at least one element (2) that is at least partially transparent at least for light of a specific wavelength (see figures 1 and 2); and at least one moisture detection apparatus (8, 15, 16, 17) comprising at least one sensor device (8, 15), the moisture detection apparatus being designed to at least partially detect light emitted by the display means and light reflected by moisture that is present on at least a portion of the element (see Fig. 2), and wherein the moisture detection apparatus is able to detect a portion of a spectrum that the display means is not emitting (the light spectrum reflected by the water drop). Note figures 1-3 along with the associated description thereof.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
October 5, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872